
	
		II
		110th CONGRESS
		1st Session
		S. 1434
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Pryor (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Energy Conservation Policy Act to
		  promote the use of energy and water efficiency measures in Federal buildings,
		  to promote energy savings performance contracts and utility energy service
		  contracts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Building Renewal and
			 Energy Savings Act of 2007.
		2.Use of energy
			 and water efficiency measures in Federal buildingsSection
			 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended
			 by adding at the end the following:
			
				(f)Use of energy
				and water efficiency measures in Federal buildings
					(1)Energy and
				water evaluationsNot later
				than 1 year after the date of enactment of this subsection, and every 3 years
				thereafter, each Federal agency shall complete a comprehensive energy and water
				evaluation for—
						(A)each building and other facility of the
				Federal agency that is larger than a minimum size established by the Secretary;
				and
						(B)any other building or other facility of the
				Federal agency that meets any other criteria established by the
				Secretary.
						(2)Implementation
				of identified energy and water efficiency measures
						(A)In
				generalNot later than 2 years after the date of enactment of
				this subsection, and every 3 years thereafter, each Federal agency—
							(i)shall fully
				implement each energy and water-saving measure that the Federal agency
				identified in the evaluation conducted under paragraph (1) that has a 15-year
				simple payback period; and
							(ii)may implement
				any energy or water-saving measure that the Federal agency identified in the
				evaluation conducted under paragraph (1) that has longer than a 15-year simple
				payback period.
							(B)Payback
				period
							(i)In
				generalFor the purpose of subparagraph (A), a measure shall be
				considered to have a 15-year simple payback if the quotient obtained under
				clause (ii) is less than or equal to 15.
							(ii)QuotientThe
				quotient for a measure shall be obtained by dividing—
								(I)the estimated
				initial implementation cost of the measure (other than financing costs);
				by
								(II)the annual cost
				savings from the measure.
								(C)Cost
				savingsFor the purpose of subparagraph (B), cost savings shall
				include net savings in estimated—
							(i)energy and water
				costs;
							(ii)operations,
				maintenance, repair, replacement, and other direct costs; and
							(iii)external
				environmental, health, security, and other costs based on a cost adder, as
				determined in accordance with the guidelines issued by the Secretary under
				paragraph (4).
							(D)ExceptionsThe
				Secretary may modify or make exceptions to the calculation of a 15-year simple
				payback under this paragraph in the guidelines issued by the Secretary under
				paragraph (4).
						(3)Follow-up on
				implemented measuresFor each
				measure implemented under paragraph (2), each Federal agency shall carry
				out—
						(A)commissioning;
						(B)operations, maintenance, and repair;
				and
						(C)measurement and verification of energy and
				water savings.
						(4)Guidelines
						(A)In
				generalThe Secretary shall issue guidelines and necessary
				criteria that each Federal agency shall follow for implementation of—
							(i)paragraph (1) not
				later than 90 days after the date of enactment of this subsection; and
							(ii)paragraphs (2)
				and (3) not later than 180 days after the date of enactment of this
				subsection.
							(B)Relationship to
				funding sourceThe guidelines issued by the Secretary under
				subparagraph (A) shall be appropriate and uniform for measures funded with each
				type of funding made available under paragraph (8).
						(5)Web-based
				certification
						(A)In
				generalFor each building and other facility that meets the
				criteria established by the Secretary under paragraph (1), each Federal agency
				shall use a web-based tracking system to certify compliance with the
				requirements for—
							(i)energy and water
				evaluations under paragraph (1);
							(ii)implementation
				of identified energy and water measures under paragraph (2); and
							(iii)follow-up on
				implemented measures under paragraph (3).
							(B)DeploymentNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall deploy the web-based tracking system required under this paragraph in a
				manner that tracks, at a minimum—
							(i)the covered
				buildings and other facilities;
							(ii)the status of
				evaluations;
							(iii)the identified
				measures, with estimated costs and savings;
							(iv)the status of
				implementing the measures;
							(v)the measured
				savings; and
							(vi)the persistence
				of savings.
							(C)Availability
							(i)In
				generalSubject to clause (ii), the Secretary shall make the
				web-based tracking system required under this paragraph available to Congress,
				other Federal agencies, and the public through the Internet.
							(ii)ExemptionsAt
				the request of a Federal agency, the Secretary may exempt specific data for
				specific buildings from disclosure under clause (i) for national security
				purposes.
							(6)Benchmarking of
				Federal facilities
						(A)In
				generalEach Federal agency shall enter energy use data for each
				building and other facility of the Federal agency into a building energy use
				benchmarking system, such as the Energy Star Portfolio Manager.
						(B)System and
				guidanceNot later than 1 year after the date of enactment of
				this subsection, the Secretary shall—
							(i)select or develop
				the building energy use benchmarking system required under this paragraph for
				each type of building; and
							(ii)issue guidance
				for use of the system.
							(7)Federal agency
				scorecards
						(A)In
				generalThe Director of the
				Office of Management and Budget shall issue quarterly scorecards for energy
				management activities carried out by each Federal agency that includes—
							(i)summaries of the status of—
								(I)energy and water evaluations under
				paragraph (1);
								(II)implementation of identified energy and
				water measures under paragraph (2); and
								(III)follow-up on implemented measures under
				paragraph (3); and
								(ii)any other means of measuring performance
				that the Director considers appropriate.
							(B)AvailabilityThe Director shall make the scorecards
				required under this paragraph available to Congress, other Federal agencies,
				and the public through the Internet.
						(8)Funding
						(A)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				subsection.
						(B)Funding
				options
							(i)In
				generalTo carry out paragraphs (1) through (3), a Federal agency
				may use any combination of—
								(I)appropriated
				funds made available under subparagraph (A); and
								(II)private
				financing, including financing available through energy savings performance
				contracts or utility energy savings contracts.
								(ii)Combined
				funding for same measureA Federal agency may use any combination
				of appropriated funds and private financing described in clause (i) to carry
				out the same measure under this subsection, with proportional allocation for
				any energy and water savings.
							(iii)Lack of
				appropriated fundsSince measures may be carried out using
				private financing described in clause (i), a lack of available appropriations
				shall not be considered a sufficient reason for the failure of a Federal agency
				to comply with paragraphs (1) through
				(3).
							.
		3.Energy savings
			 performance contractsSection
			 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287) is
			 amended—
			(1)in subsection (a)(2)—
				(A)in subparagraph (D), by inserting
			 beginning on the date of the delivery order after 25
			 years; and
				(B)by adding at the
			 end the following:
					
						(E)Promotion of
				contractsIn carrying out this section, a Federal agency shall
				not—
							(i)establish a
				Federal agency policy that limits the maximum contract term under subparagraph
				(D) to a period shorter than 25 years; or
							(ii)limit the total
				amount of obligations under energy savings performance contracts or other
				private financing of energy savings measures.
							(F)Measurement and
				verification requirements for private financing
							(i)In
				generalThe evaluations and
				savings measurement and verification required under paragraphs (1) and (3) of
				section 543(f) shall be used by a Federal agency to meet the requirements
				for—
								(I)in the case of energy savings performance
				contracts, the need for energy audits, calculation of energy savings, and any
				other evaluation of costs and savings needed to implement the guarantee of
				savings under this section; and
								(II)in the case of utility energy service
				contracts, needs that are similar to the purposes described in subclause
				(I).
								(ii)Modification
				of existing contractsNot
				later than 180 days after the date of enactment of this subparagraph, each
				Federal agency shall, to the maximum extent practicable, modify any indefinite
				delivery and indefinite quantity energy savings performance contracts, and
				other indefinite delivery and indefinite quantity contracts using private
				financing, to conform to the amendments made by the
				Federal Building Renewal and Energy Savings
				Act of 2007.
							;
				and
				(2)by striking subsection (c);
			
